UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2014 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [ ] to[ ] Commission file number 333-165539 TORON, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 45591-00100, Nairobi, Kenya 45591-00100 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: + Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Not applicable Not applicable Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yes ¨ No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the last 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-K (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The aggregate market value of Common Stock held by non-affiliates of the Registrant on July 31, 2013 was $163,653 based on a $0.0007 average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. 343,589,316 common shares as of June 17, 2014. DOCUMENTS INCORPORATED BY REFERENCE None. 2 TABLE OF CONTENTS Item 1. Business . 4 Item 1A. Risk Factors . 8 Item 1B. Unresolved Staff Comments . 13 Item 2. Properties . 13 Item 3. Legal Proceedings . 18 Item 4. Mine Safety Disclosures . 18 Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities. 18 Item 6. Selected Financial Data . 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations . 19 Item 7A. Quantitative and Qualitative Disclosures About Market Risk . 24 Item 8. Financial Statements and Supplementary Data . 24 Item 9. Changes and Disagreements With Accountants on Accounting and Financial Disclosure . 26 Item 9A. Controls and Procedures . 26 Item 9B. Other Information . 27 Item 10. Directors, Executive Officers and Corporate Governance . 27 Item 11. Executive Compensation . 30 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters . 32 Item 13. Certain Relationships and Related Transactions and Director Independence . 33 Item 14. Principal Accounting Fees and Services . 33 Item 15. Exhibits, Financial Statement Schedules . 34 3 PART I Item 1. Business This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors”, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this Annual Report, the terms “we”, “us”, “our”, “Toron” and “our company” mean Toron, Inc. and our wholly owned subsidiary, Toron Resources Inc., a Canadian federally incorporated company, unless otherwise indicated. Corporate Overview We were originally organized under the laws of the State of Nevada, on January 3, 2008. From our inception, we were engaged in the, marketing, sales and re-sales via the Internet of web domain names or URL’s under the website www.manageyoururl.com. Our management decided to redirect our business focus towards identifying and pursuing options regarding the acquisition of mineral exploration properties. We have one subsidiary, Toron Resources Inc., a Canadian federally incorporated company. Our fiscal year end is January 31. Our address is P.O. Box 45591-00100, Nairobi, Kenya On September 12, 2011, our board of directors approved a forward stock split of our common stock by way of a stock dividend on a 32 (new) common shares for 1 (old) common share basis. The pay-out date was September 29, 2011. At the time of the completion of the stock split, our issued and outstanding shares increased from 5,630,000 shares of common stock to 185,790,000 shares of common stock with a par value of $0.001. Our Current Business On August 23, 2011, we entered into a property acquisition agreement with Stephan Leblanc and Glenn Griesbach, whereby we agreed to acquire an undivided 100% interest in and to an aggregate of 62 mineral claims (Blocks 1, 2 and 3) located in the Province of Quebec, Canada (the “Tiblemont Claims”). The entire area known as the Tiblemont Claims is subdivided into four Blocks and 102 total claims. We have not entered into any agreements for Block 4. 4 From January 3, 2008 through to the date of the acquisition of the Block 1 claims, discussed below, we were a designated shell company with minimal operations. On August 23, 2011, we entered into the acquisition agreement and as a result of the transfer of title to the Block 1 claims through our wholly owned subsidiary, Toron Resources Inc., at which point we began operations in the acquisition of mineral exploration properties. We are no longer designated as a shell company. Tiblemont Claims, Quebec On August 23, 2011, we entered into an acquisition agreement with Leblanc and Griesbach whereby we agreed to acquire an undivided 100% interest in and to the Tiblemont Claims. Pursuant to the acquisition agreement, we agreed to pay to the vendor, in consideration of an undivided 100% interest in and to the Tiblemont Claims, an aggregate of 2,000,000 post-split common shares of our common stock at $0.10 per share and $100,000 in cash consideration to be paid in four installments. We completed our obligations under the acquisition agreement by issuing an aggregate of 2,000,000 post-split shares of our common stock and paying $100,000. Through the transfer of this consideration we closed the acquisition of the Tiblemont Claims. The Tiblemont Claims shall be subject to a 2% net smelter royalty payable to the Leblanc and Griesbach of which 1% may be purchased back from Leblanc and Griesbach in consideration of $500,000. On August 13, 2012, we announced that we had added four additional claims to our properties in the Tiblemont region. With the acquisition of these four claims our company will look at exploring for copper in addition to exploration of its gold properties. Our company believes that the Tiblemont copper property has excellent potential and is located in the north east section of its already existing claims. The additional claims gave our company a total of 397 claims in the Tiblemont area. All of these claims have subsequently expired. As our company found it difficult to raise capital for our exploration activities for our Tiblemont Claims. We failed to meet our minimum work commitments with the Ministère des Ressources naturelles of the Province of Quebec for all of our Tiblemont Claims and as a result 397 claims expired. However, our company still wanted to pursue mining activities in the Province of Quebec so our company registered and acquired an additional 28 claims (the “New Tiblemont Claims”) comprising of 1,699.68 hectares, which are active and current with the Ministère des Ressources naturelles of the Province of Quebec. 193 Quebec Claims Effective January 25, 2012, we entered into a mineral property acquisition agreement with Glenn Griesbach and 9248-7792 Quebec Inc. whereby we agreed to acquire from Griesbach and 9248-7792 Quebec an undivided 100% interest in and to an aggregate of 193 mineral claims located in the Province of Quebec, Canada. Pursuant to the terms of the acquisition agreement, we agreed to pay to Griesbach and 9248-7792 Quebec, in consideration of an undivided 100% interest in and to the 193 Quebec Claims, an aggregate of 8,500,000 shares of our common stock and $40,000 in cash consideration payable in two installments. We completed our obligations under the acquisition agreement by issuing an aggregate of 8,500,000 shares of our common stock and paying $40,000. Through the transfer of this consideration we closed the acquisition of the 193 Quebec Claims. Our company will be responsible for all costs and administrative actions required to renew any of the 193 Quebec Claims identified in the acquisition agreement. 5 The 193 Quebec Claims are located in the southern-east part of the Abitibi Greenstone Belt of the Canadian Shield's Superior Province, approximately 40 km northeast of the mining centre of Val D'Or, Quebec. The property is located mainly in Tiblemont and Senneterre townships, with some claims in Courville and Pascalis townships. On April 30
